Citation Nr: 0031032	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  95-24 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from September 1977 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating decision by the 
San Juan, Puerto Rico, regional office (RO) of the Department 
of Veterans' Affairs (VA).  

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for a left 
ankle disorder and service connection for a psychiatric 
disorder will be addressed in the Remand section of this 
decision.

The veteran is unrepresented in this appeal.


FINDINGS OF FACT

1. The veteran had active peacetime service from September 6, 
1977 to December 13, 1977.  The veteran was honorably 
discharged.  

2.  The veteran does not have qualifying active service for 
pension benefits purposes.


CONCLUSION OF LAW

Basic eligibility for entitlement to a nonservice- connected 
pension is precluded by law.  38 U.S.C.A. § 1521 (West 1991); 
38 C.F.R. §§ 3.2, 3.3 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for pension benefits exists when a veteran 
had active service of 90 days or more during a period of war; 
had active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3 (1999).

The veteran's DD-214 shows that he had active service from 
September 6, 1977 to December 13, 1977.  The veteran was 
honorably discharged.  The veteran has not alleged that there 
are any additional periods of service that have not been 
associated with his claims folder.

The Vietnam Era is established as having begun on February 
28, 1961, and ended on May 7, 1975, inclusive, 
which is from August 2, 1990 up to the current date.  The 
veteran served two years after the Vietnam Era ended, and 
many years before the start of the Persian Gulf War.  
Accordingly, the veteran did not serve in either the Vietnam 
Era or the Persian Gulf War.  While the veteran has 90 days 
for active duty, he does not have the necessary qualifying 90 
days of active duty during a period of war as required by 
statute.  Therefore, the Board has determined based upon the 
veteran's DD-214 that the veteran does not have qualifying 
active service for pension benefits purposes.

In brief, entitlement to permanent and total disability 
rating for pension purposes is statutorily barred.  
Regardless of the level of disability which the veteran has, 
the law does not allow the Board to grant an award for 
permanent and total disability rating for pension purposes 
since the veteran did not serve during a period of war. In a 
case where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
as a consequence of the absence of legal merit or lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


REMAND

A review of the evidence shows that the appellant in his 
application for compensation benefits received in September 
1994 indicated that he received treatment for his left ankle 
disorder at a VA facility in 1978.  The Board is of the 
opinion that these records should be obtained.

In the January 1994 rating decision the RO indicated that the 
veteran had submitted two VA Form 21-4142's for Dr. Jose Rio 
Cervantes and Dr. Frank Tortera.  A review of the record 
shows that that veteran had submitted two authorization forms 
for Dr. Felix Maldonado Feliciano and Dr. Jose Rio Cervantes.  
The form for Dr. Jose Rio Cervantes had Dr. Frank Tortera's 
name written upon the back.  It is unclear whether the 
private medical records for Dr. Frank Tortera were requested.  

Pursuant to the duty to assist, the case is REMANDED for the 
following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private records pertaining to treatment 
for a left ankle disorder and a 
psychiatric disorder since his release 
from active duty which are not already of 
record, to include Dr. Frank Tortera.  

2.  The RO should request copies of the 
medical records from the VA facility in 
West Haven covering 1977 and 1978  

Thereafter, the case should be reviewed by the RO.  If the 
benefits sought are not granted the appellant should be 
furnished a supplemental statement of the case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 1 -


